Citation Nr: 1535579	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-11 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for type II diabetes mellitus with hypertension, hypercholesterolemia, heart disease, and erectile dysfunction, including as a result of in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from October 1967 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that, in relevant part, denied service connection for type II diabetes mellitus with hypertension, hypercholesterolemia, heart disease, and erectile dysfunction, including as a result of in-service exposure to herbicides.

In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In May 2014, the Board remanded this matter for additional development.  For the following reasons, this appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  [This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.]  


REMAND

In April 2015 written correspondence, the Veteran stated that he was enclosing a copy of an affidavit from Mr. G. C. III, signed on July 11, 2010, from a fellow service member in support of his contentions that Agent Orange was used to defoliate the base where the Veteran was stationed in Thailand.  However, after a thorough review of the VBMS and Virtual VA electronic claims file, a copy of this affidavit has not been located.  Therefore, in order to ensure all due process has been afforded the Veteran, the Board finds that an additional remand is warranted to afford the Veteran an opportunity to resubmit the July 11, 2010 affidavit from Mr. G.C., III.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran resubmit a copy of the July 11, 2010 affidavit from Mr. G.C., III, that he referenced in his April 2015 letter.   

2.  Upon receipt of any additional documents submitted by the Veteran, the AOJ should ensure that any further development necessary should be undertaken.

3.  Then, readjudicate the claim for service connection for type II diabetes mellitus with hypertension, hypercholesterolemia, heart disease, and erectile dysfunction, including as a result of in-service exposure to herbicides.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

